In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Nassau County, dated July 11, 1972, which denied the application. Order affirmed, with $20 costs and disbursements (see Sommer v. Quarant Contr., 40 A D 2d 95). Martuscello, Acting P. J., Latham and Christ, JJ., concur; Shapiro, J., dissents and votes to reverse and grant the application for the reasons stated in his opinion in Matter of Manitt Constr. Corp. [J. S. Plumbing & Heating Corp.] (50 Misc 2d 502), with which Benjamin, J., concurs.